Execution Copy
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (“Agreement”) is made this 16th day of March, 2009 by
and between NeoGenomics, Inc. a Nevada corporation (“NeoGenomics" or the
“Employer” and collectively with any entity that is wholly or partially owned by
NeoGenomics, the “Company”), located at 12701 Commonwealth Drive, Suite #5, Fort
Myers, Florida 33913 and Douglas M. VanOort (“Executive”), an individual who
resides at 3275 Regatta Road, Naples, FL 34103.


RECITALS:


WHEREAS, the Company is engaged in the business of providing genetic and
molecular diagnostic testing services to doctors, hospitals and other healthcare
institutions; and


WHEREAS, the Executive was appointed to the Board of Directors of NeoGenomics
(the “Board”) and elected as the Chairman of the Board as of the date of this
Agreement; and


WHEREAS, NeoGenomics desires to employ Executive as an officer in the capacity
of Executive Chairman and Interim Chief Executive Officer, and Executive desires
to be employed by NeoGenomics in such capacity, in accordance with the terms,
covenants, and conditions as set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Employer and Executive agree as follows:


1.           Employment Period.  Subject to the terms and conditions set forth
herein and unless sooner terminated as hereinafter provided, NeoGenomics shall
employ Executive as an officer, and Executive agrees to serve as an officer and
accepts such employment for a four-year period, beginning on March 16, 2009 (the
“Effective Date”) and ending on the 4th anniversary of the Effective Date (the
“Initial Employment Term”).  After the Initial Employment Term, this Agreement
shall automatically renew for consecutive one year periods (“renewal term”),
unless a written notice of a party’s intention to terminate this Agreement at
the expiration of the Initial Employment Term (or any renewal term) is delivered
by either party at least three (3) months prior to the expiration of the Initial
Employment Term or any renewal term, as applicable.  For purposes of this
Agreement, the period from the Effective Date until the termination of the
Executive’s employment shall hereinafter be referred to as the
“Term”.  Executive’s employment pursuant to this Agreement shall be “at will” as
such term is construed under Florida law.


2.           Title and Duties.  During the Term, NeoGenomics shall employ
Executive in the capacity of Executive Chairman.  In addition, during the period
from the Effective Date until the time that NeoGenomics hires a full-time Chief
Executive Officer (“CEO”), NeoGenomics shall additionally employ Executive in
the capacity of Interim CEO (such period hereinafter referred to as the “CEO
Period”).  Executive accepts employment in these capacities.  Executive will
report to and be subject to the general supervision and direction of the
Board.  If requested, Executive will serve in similar capacities for each or any
subsidiary of NeoGenomics without additional compensation.  Executive shall
perform such duties as are customarily performed by someone holding the title of
Executive Chairman and/or Interim CEO in the same or similar businesses or
enterprises as that engaged in by the Company and such other duties as the Board
may assign from time to time.


3.           Compensation and Benefits of Executive.  The Company shall
compensate Executive for Executive's services rendered under this Agreement as
follows:
 
 

 
Executive Initials
         
____________

 
 
1

--------------------------------------------------------------------------------

 
Execution Copy

 
a.
Base Salary.  Unless otherwise adjusted by the Compensation Committee of the
Board (the “Compensation Committee”), the Company shall pay Executive a Core
Base Salary and an Incremental CEO Base Salary (as such terms are defined below,
and collectively referred to as the “Base Salary”), payable in equal
installments at such times as is consistent with normal Company payroll policy,
according to the following amounts:



 
1.)  A base salary equating to two hundred twenty five thousand dollars
($225,000) per annum (the “Core Base Salary”) until the end of the Term or until
such time that the Executive desires to reduce his work time commitment to the
Company to less than 2.5 days per week, in which case the Board and Executive
will work in good faith to determine a new Core Base Salary that is appropriate.



 
2.)  During the CEO Period and so long as Executive is able to spend at least
one (1) additional day per week on average on the Company’s affairs (for a total
of 3.5 days/week on average), the Company agrees to pay an additional amount in
base salary (the “Incremental CEO Base Salary”) equal to $50,000 per annum.  In
the event that the Executive is unable to dedicate a least 3.5 days/week on
average on the affairs of the Company, the Board and the Executive agree to work
in good faith to determine a new Incremental CEO Base Salary that is
appropriate.



 
b.
Bonus.  Executive will be eligible for an annual cash bonus based on
performance.  The amount of such bonus shall be based on the available resources
of the Company and shall be at the discretion of the Compensation Committee;
provided, however, if the Company’s actual performance in any given fiscal year
meets or exceeds the below listed annual performance goals for such fiscal year,
the Executive shall be entitled to the cash bonuses outlined below for such
fiscal year.  The Company agrees that such cash bonus, if any, will be paid no
later than ninety (90) days after the end of the fiscal year to which it
applied.



 
1.)  For any given fiscal year during the Term, if the Company’s actual
consolidated revenue for such fiscal year, after excluding the effects of any
Revenue Exclusions (as defined in Section 3e(1) below), exceeds the annual
revenue goals approved by the Board for such fiscal year based on the
Board-approved Company budget for such year, Executive shall be entitled to a
cash bonus of at least fifteen percent (15%) of his Base Salary as such Base
Salary was in effect as of the end of such fiscal year; and



 
2.)  For any given fiscal year during the Term, if the Company’s actual Adjusted
EBITDA (as defined below) after excluding the effects of any Adjusted EBITDA
Exclusions (as defined in Section 3e(2) below), exceeds the annual goals for
Adjusted EBITDA approved by the Board for such fiscal year based on the
Board-approved Company budget for such year, Executive shall be entitled to a
cash bonus of at least fifteen percent (15%) of his Base Salary as such Base
Salary was in effect as of the end of such fiscal year.  For the purposes of
this Agreement, “Adjusted EBITDA” is defined as consolidated GAAP earnings
before interest, taxes, depreciation, amortization, and non-cash stock based
compensation expenses.  In addition, any extraordinary or non-recurring actual
expenses incurred by the Company that were not included in the budget for the
applicable fiscal year that in the reasonable judgment of the Compensation
Committee could not have been foreseen by the Company’s management during the
process to set the budget for such year may, at the Board’s discretion, also be
added back to the total when calculating actual Adjusted EBITDA for such fiscal
year.

 
 

 
Executive Initials
         
____________

 
 
2

--------------------------------------------------------------------------------

 
Execution Copy

 
 
c.
Benefits.  Subject to the eligibility requirements (including, but not limited
to, participation by part-time employees), and enrollment provisions of the
Company’s employee benefit plans, Executive may, to the extent he so chooses,
participate in any and all of the Company’s employee benefit plans, at the
Company’s expense.  All Company benefits are identified in the Employee Handbook
and are subject to change without notice or explanation.  In addition, subject
to the eligibility requirements (including, but not limited to, participation by
a part-time employee) and enrollment provisions of the Company’s executive
benefit programs, Executive shall also be entitled to participate in any and all
other benefits programs established for officers of the Company.



 
d.
Stock Options.  On the Effective Date, Executive will be granted an option to
purchase 1,000,000 shares of the Company’s common stock (the “Options”) on the
terms and conditions listed below.  Such Options will have a strike price equal
to the fair market value of the common stock as of the Effective Date, which
pursuant to NeoGenomics’ Amended and Restated Equity Incentive Plan (the
“Plan”), shall be equal to the closing price per share of NeoGenomics’ common
stock on the last trading day immediately preceding the Effective Date.  The
vesting provisions of such Options shall be as outlined below.  These Options
shall be treated as incentive stock options (ISOs) to the maximum extent
permitted under applicable law, and the remainder of the Options, if any, shall
be treated as non-qualified stock options.  The grant of these Options will be
made pursuant to the Company’s Plan and will be evidenced by a separate “Option
Agreement” to be executed by the Company and Executive, which will contain all
the terms and conditions of the Options (including, but not limited to, the
provisions set forth in this Section 3(d)).  So long as Executive remains
employed by the Company, such Options will have a seven-year term before
expiration.



1.)  Time-based Options - 500,000 of such options will be time-based options and
will vest according to the following schedule:


 
200,000
will vest on the first anniversary of the Effective Date; provided, however,
that if the Executive’s employment hereunder is terminated by the Employer
without “cause” (as such term is defined in the Option Agreement) at any time
prior to the first anniversary of the Effective Date, then the pro rata portion
of these 200,000 Options up until the date of termination, shall be deemed
vested; and

 
 
12,500
will vest each month beginning on the 13th monthly anniversary of the Effective
Date and continuing on each monthly anniversary thereafter until the second
anniversary of the Effective Date; and

 
 
8,000
will vest each month beginning on the 25th monthly anniversary of the Effective
Date and continuing on each monthly anniversary thereafter until the third
anniversary of the Effective Date; and

 
 
4,500
will vest each month beginning on the 37th monthly anniversary of the Effective
Date and continuing on each monthly anniversary thereafter until the fourth
anniversary of the Effective Date.



2.)   Performance-based Options - 500,000 of such options will be
performance-based options and will vest according to the following
schedule.  Executive understands and acknowledges that if the performance
metrics for any given year are not met, then such options shall be forfeited and
the Board is under no obligation to replenish such options.
 
 

 
Executive Initials
         
____________

 
 
3

--------------------------------------------------------------------------------

 
Execution Copy
 
 
 
100,000
will vest if the Company’s actual consolidated revenue for FY 2009, after
excluding the effects of any Revenue Exclusions for such fiscal year, meets or
exceeds the consolidated revenue goal established by the Board for the vesting
of performance options, which goal will be based on the Company’s Board approved
budget for such fiscal year; and

 
 
100,000
will vest if the Company’s actual Adjusted EBITDA for FY 2009, after excluding
the effects of any Adjusted EBITDA Exclusions for such fiscal year, meets or
exceeds the Adjusted EBITDA goal established by the Board for the vesting of
performance options, which will be based on the Company’s Board-approved budget
for such fiscal year; and

 
 
75,000
will vest if the Company’s actual consolidated revenue for FY 2010, after
excluding the effects of any Revenue Exclusions for such fiscal year, meets or
exceeds the consolidated revenue goal established by the Board for the vesting
of performance options, which goal will be based on the Company’s Board approved
budget for such fiscal year; and

 
 
75,000
will vest if the Company’s actual Adjusted EBITDA for FY 2010, after excluding
the effects of any Adjusted EBITDA Exclusions for such fiscal year, meets or
exceeds the Adjusted EBITDA goal established by the Board for the vesting of
performance options, which will be based on the Company’s Board-approved budget
for such fiscal year; and

 
 
50,000
will vest if the Company’s actual consolidated revenue for FY 2011, after
excluding the effects of any Revenue Exclusions for such fiscal year, meets or
exceeds the consolidated revenue goal established by the Board for the vesting
of performance options, which goal will be based on the Company’s Board approved
budget for such fiscal year; and

 
 
50,000
will vest if the Company’s actual Adjusted EBITDA for FY 2011, after excluding
the effects of any Adjusted EBITDA Exclusions for such fiscal year, meets or
exceeds the Adjusted EBITDA goal established by the Board for the vesting of
performance options, which will be based on the Company’s Board-approved budget
for such fiscal year; and

 
 
25,000
will vest if the Company’s actual consolidated revenue for FY 2012, after
excluding the effects of any Revenue Exclusions for such fiscal year, meets or
exceeds the consolidated revenue goal established by the Board for the vesting
of performance options, which goal will be based on the Company’s Board approved
budget for such fiscal year; and

 
 
25,000
will vest if the Company’s actual Adjusted EBITDA for FY 2012, after excluding
the effects of any Adjusted EBITDA Exclusions for such fiscal year, meets or
exceeds the Adjusted EBITDA goal established by the Board for the vesting of
performance options, which will be based on the Company’s Board-approved budget
for such fiscal year.

 
 
Executive understands that, pursuant to the Plan, upon termination of his
employment, he will only have ninety (90) days to exercise any vested portion of
the Options.  All Options awarded pursuant to this Section 3(d) will contain a
provision in the Option Agreement that allows for immediate vesting of any
unvested portion of the Options in the event of a change of control of
NeoGenomics.

 
 

 
Executive Initials
         
____________

 
 
4

--------------------------------------------------------------------------------

 
Execution Copy
 
 
 
e.
Revenue and Adjusted EBITDA Exclusions Defined.  For the purposes of Section 3b
and 3d above, to the extent the Company acquires any companies or businesses
during any given fiscal year and the financial impact of such acquisition was
not previously factored into the annual operating budget approved by the Board,
the following revenue and Adjusted EBITDA adjustments shall be made to the
Company’s fiscal results in measuring whether or not the Company has met or
exceeded the specific performance targets outlined in Sections  3b or 3d hereof.



 
1.)  “Revenue Exclusions” shall be defined as the prorated annualized quarterly
GAAP revenue of any company or business acquired by the Company for the most
recent full fiscal quarter prior to the date such company or business is
acquired by the Company.  Such annualized quarterly revenue shall be prorated by
multiplying the total annualized quarterly revenue described above by a
fraction, the numerator of which is the number of days that the financial
results of the acquired business or company are included in the Company’s
financial results during the fiscal year in question, and the denominator of
which is 365.



 
2.)  “Adjusted EBITDA Exclusions” shall be defined as the prorated annualized
quarterly Adjusted EBITDA of any company or business acquired by the Company for
the most recent full fiscal quarter prior to the date such company or business
is acquired by the Company.  Such annualized quarterly Adjusted EBITDA shall be
prorated by multiplying the total annualized quarterly Adjusted EBITDA described
above by a fraction, the numerator of which is the number of days that the
financial results of the acquired business or company are included in the
Company’s financial results during the fiscal year in question, and the
denominator of which is 365.  The Board, at its discretion, may add back any
non-recurring or one time charges that may have been included in the most recent
full fiscal quarter of the company or business being acquired when determining
the appropriate Adjusted EBITDA for such business or company.



 
f.
Paid Time-Off and Holidays.  Executive’s paid time-off (“PTO”) and holidays
shall be consistent with the standards set forth in the Company’s Employee
Handbook, as revised from time to time or as otherwise published by the
Company.  Notwithstanding the previous sentence, Executive will be eligible for
one hundred twenty (120) hours of PTO/year, which will accrue on a pro-rata
basis throughout the year, provided, however, that it is the Company’s policy
that no more than forty (40) hours of PTO can be accrued beyond this annual
limit for any employee at any time.  Thus, when accrued PTO reaches one hundred
sixty (160) hours, Executive will cease accruing PTO until accrued PTO is one
hundred twenty (120) hours or less, at which point Executive will again accrue
PTO until he reaches one hundred sixty (160) hours.  In addition to PTO, there
are also six (6) paid national holidays and one (1) “floater” day available to
Company employees.  Executive agrees to schedule such PTO so that it minimally
interferes with the Company’s operations.   Such PTO does not include Board
excused absences.



 
g.
Reimbursement of Normal Business Expenses.  The Company will reimburse all
reasonable business expenses of Executive, including, but not limited to, cell
phone expenses and business related travel, meals and entertainment expenses in
accordance with the Company’s polices for such reimbursement.



4.           Best Efforts of the Executive and Minimum Time Commitments of
Employment. Executive agrees to perform all of the duties pursuant to the
express and implicit terms of this Agreement to the reasonable satisfaction of
the Employer.  Executive further agrees to perform such duties faithfully and to
the best of his ability, talent, and experience and, unless otherwise agreed to
with the Company in writing, to render such duties at least in the minimum
amounts of time specified below:
 
 

 
Executive Initials
         
____________

 
 
5

--------------------------------------------------------------------------------

 
Execution Copy

 
a.
So long as the Executive and the Board have not agreed to adjust downward the
Executive’s Core Base Salary specified in Section 3(a), Executive agrees that
during the Term, except for those weeks where he is on PTO, he will spend at
least two and one-half (2.5) days/week on average on the Company’s business
(such period as may be adjusted, the “Minimum Weekly Time
Commitment”).   Executive further agrees that he will use commercially
reasonable efforts to ensure that except for those weeks where he is on PTO, he
will work at least two (2) days on average either at the Company’s primary place
of business in Fort Myers, FL or at such other place or places as the interests,
needs, business, or opportunities of the Employer shall require and/or such
other place as may be mutually agreed upon in writing by the parties (such
period as may be adjusted, the “On-Site/Business Travel Time Commitment”).



 
b.
Notwithstanding the forgoing, Executives agrees that during the CEO Period, the
Minimum Weekly Time Commitment shall be increased to three and one-half (3.5)
days and the On-Site/Business Travel Time Commitment shall be increased to three
(3) days.



5.           Termination.  Either party may terminate Executive’s employment
with the Company at any time upon giving sixty (60) days advance written notice
to the other party. Executive agrees that in order to help facilitate an orderly
transition of authority, unless otherwise agreed to by the parties, during such
sixty (60) day notice period no more than two weeks of unused PTO may be
utilized.   In the event of the death of Executive, the employment of Executive
shall automatically terminate on the date of Executive's death.  Within 30 days
following the date Executive’s employment terminates, the Company shall pay to
Executive (or Executive’s estate if applicable) (a) the Executive’s accrued but
unpaid Base Salary through the date of termination, (b) any bonus earned by, but
not yet paid to, Executive from the prior fiscal year, (c) an amount equal to
the reasonable business expenses incurred by Executive (in accordance with
Company policy), but not yet reimbursed, prior to the termination date, and (d)
other benefits due and owing to Executive through the termination date.


6.           Confidentiality, Non-Compete & Non-Solicitation
Agreement.  Executive agrees to the terms of the Confidentiality,
Non-Solicitation and Non-Compete Agreement attached hereto as Addendum A and has
signed that Agreement.  Such Confidentiality, Non-Solicitation and Non-Compete
Agreement is hereby incorporated into and made a part of this Agreement.


7.           Importance of Certain Clauses.  Executive and Employer agree that
the covenants contained in the Confidentiality, Non-Solicitation and Non-Compete
Agreement attached hereto and incorporated into this Agreement are material
terms of this Agreement and all parties understand the importance of such
provisions to the ongoing business of the Employer.  As such, because the
Employer's continued business and viability depend on the protection of such
secrets and non-competition, these clauses are interpreted by the parties to
have the widest and most expansive applicability as may be allowed by law and
Executive understands and acknowledges his or her understanding of same.


8.           Consideration.  Executive acknowledges and agrees that the
provision of employment under this Agreement and the execution by the Employer
of this Agreement constitute full, adequate and sufficient consideration to
Executive for the Executive's duties, obligations and covenants under this
Agreement and under the Confidentiality, Non-Solicitation and Non-Compete
Agreement incorporated into this Agreement.


9.           Acknowledgement of Post Termination Obligations.  Upon the
effective date of termination of Executive’s employment (unless due to
Executive’s death), if requested by the Employer, Executive shall participate in
an exit interview with the Employer and certify in writing that Executive has
complied with his contractual obligations and intends to comply with his
continuing obligations under this Agreement, including, but not limited to, the
terms of the Confidentiality, Non-Solicitation and Non-Compete Agreement.  To
the extent it is known or applicable at the time of such exit interview,
Executive shall also provide the Employer with information concerning
Executive's subsequent employer and the capacity in which Executive will be
employed. Executive's failure to comply shall be a material breach of this
Agreement, for which the Employer, in addition to any other civil remedy, may
seek equitable relief.
 
 

 
Executive Initials
         
____________

 
 
6

--------------------------------------------------------------------------------

 
Execution Copy

 
10.           Withholding. All payments made to Executive shall be made net of
any applicable withholding for income taxes and Executive's share of FICA, FUTA
or other employment taxes. The Company shall withhold such amounts from such
payments to the extent required by applicable law and remit such amounts to the
applicable governmental authorities in accordance with applicable law.


11.           Representations of Executive.  Executive represents and warrants
to NeoGenomics that (a) nothing in his past legal and/or work and/or personal
experiences, which if became broadly known in the marketplace, would impair his
ability to serve as the Chief Executive Officer of a publicly-traded company or
materially damage his credibility with public shareholders; (b) there are no
restrictions, agreements, or understandings whatsoever to which he  is a party
which would prevent or make unlawful his execution of this Agreement or
employment hereunder, (c) Executive’s execution of this Agreement and employment
hereunder shall not constitute a breach of any contract, agreement or
understanding, oral or written, to which he is a party or by which he is bound,
(d) Executive is free and able to execute this Agreement and to
continue  employment with NeoGenomics, and (e) Executive has not used and will
not use confidential information or trade secrets belonging to any prior
employers to perform services for the Company.


12.            Effect of Partial Invalidity.  The invalidity of any portion of
this Agreement shall not affect the validity of any other provision.  In the
event that any provision of this Agreement is held to be invalid, the parties
agree that the remaining provisions shall remain in full force and effect.


13.           Entire Agreement.  This Agreement, together with the other
documents referenced herein, reflects the complete agreement between the parties
regarding the subject matter identified herein and shall supersede all other
previous agreements, either oral or written, between the parties. The parties
stipulate that neither of them, nor any person acting on their behalf has made
any representations except as are specifically set forth in this Agreement and
each of the parties acknowledges that it or he has not relied upon any
representation of any third party in executing this Agreement, but rather have
relied exclusively on it or his own judgment in entering into this Agreement.


14.           Assignment.  Employer may assign its interest and rights under
this Agreement at its sole discretion and without approval of Executive to a
successor in interest by the Employer’s merger, consolidation or other form of
business combination with or into a third party where the Employer’s
stockholders before such event do not control a majority of the resulting
business entity after such event.  All rights and entitlements arising from this
Agreement, including but not limited to those protective covenants and
prohibitions set forth in the Confidentiality, Non-Solicitation and Non-Compete
Agreement attached as Addendum A and incorporated into this Agreement shall
inure to the benefit of any purchaser, assignor or transferee of this Agreement
and shall continue to be enforceable to the extent allowable under applicable
law.  Neither this Agreement, nor the employment status conferred with its
execution is assignable or subject to transfer in any manner by Executive.


15.           Notices.  All notices, requests, demands, and other communications
shall be in writing and shall be given by registered or certified mail, postage
prepaid, a) if to the Employer, at the Employer’s then current headquarters
location, and b) if to Executive, at the most recent address on file with the
Company for Executive or to such subsequent addresses as either party shall so
designate in writing to the other party.
 
 

 
Executive Initials
         
____________

 
 
7

--------------------------------------------------------------------------------

 
Execution Copy

 
16.           Remedies.  If any action at law, equity or in arbitration,
including an action for declaratory relief, is brought to enforce or interpret
the provisions of this Agreement, the prevailing party may, if the court or
arbitrator hearing the dispute, so determines, have its reasonable attorneys’
fees and costs of enforcement recouped from the non-prevailing party.


17.           Amendment/Waiver.  No waiver, modification, amendment or change of
any term of this Agreement shall be effective unless it is in a written
agreement signed by both parties.  No waiver by the Employer of any breach or
threatened breach of this Agreement shall be construed as a waiver of any
subsequent breach unless it so provides by its terms.


18.           Governing Law, Venue and Jurisdiction.  This Agreement and all
transactions contemplated by this Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Florida without regard to
any conflicts of laws, statutes, rules, regulations or ordinances.  Executive
consents to personal jurisdiction and venue in the Circuit Court in and for Lee
County, Florida regarding any action arising under the terms of this Agreement
and any and all other disputes between Executive and Employer.


19.           Arbitration.  Any and all controversies and disputes between
Executive and Employer arising from this Agreement or regarding any other matter
whatsoever shall be submitted to arbitration before a single unbiased arbitrator
skilled in arbitrating such disputes under the American Arbitration Association,
utilizing its Commercial Rules.  Any arbitration action brought pursuant to this
section shall be heard in Fort Myers, Lee County, Florida.  The Circuit Court in
and for Lee County, Florida shall have concurrent jurisdiction with any
arbitration panel for the purpose of entering temporary and permanent injunctive
relief, but only with respect to any alleged breach of the Confidentiality,
Non-Solicitation and Non-Compete Agreement.


20.           Headings.  The titles to the sections of this Agreement are solely
for the convenience of the parties and shall not affect in any way the meaning
or interpretation of this Agreement.


21.           Miscellaneous Terms.  The parties to this Agreement declare and
represent that:


 
a.
They have read and understand this Agreement;



 
b.
They have been given the opportunity to consult with an attorney if they so
desire;



 
c.
They intend to be legally bound by the promises set forth in this Agreement and
enter into it freely, without duress or coercion;



 
d.
They have retained signed copies of this Agreement for their records; and



 
e.
The rights, responsibilities and duties of the parties hereto, and the covenants
and agreements contained herein, shall continue to bind the parties and shall
continue in full force and effect until each and every obligation of the parties
under this Agreement has been performed.



22.           Counterparts.  This Agreement may be executed in counterparts and
by facsimile, or by pdf, each of which shall be deemed an original for all
intents and purposes.


Signatures appear on the following page.
 

 
Executive Initials
         
____________

 
 
8

--------------------------------------------------------------------------------

 
Execution Copy
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.


 
   
NEOGENOMICS, INC., a Nevada Corporation
     
By:
/s/ Robert Gasparini        
Name:
/s/ Robert Gasparini        
Title:
President                      
EXECUTIVE:
     
/s/ Douglas M. VanOort
 
Douglas M. VanOort

 
 
 

 
Executive Initials
         
____________

 
 
9

--------------------------------------------------------------------------------

 
Execution Copy
 
 
Addendum A


Form of Confidentiality, Non-Compete and Non-Solicitation Agreement
 

 
 
 
 
 
 
 

 
Executive Initials
         
____________

 
 
10

--------------------------------------------------------------------------------

 